                        Case
                         Case1:19-cv-05145-AT
                               1:19-cv-05145 Document
                                              Document3 4Filed
                                                           Filed
                                                               06/02/19
                                                                 06/03/19Page
                                                                          Page11
                                                                               ofof
                                                                                  22

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                      Southern District
                                                    __________  DistrictofofNew York
                                                                             __________

               ZHENGJIAN WANG,                                       )
  on his own behalf and on behalf of others similarly                )
                      situated                                       )
                                                                     )
                            Plaintiff(s)                             )
                                                                     )
                                v.                                           Civil Action No. 19-cv-05145
                                                                     )
                   CLL BROTHERS, INC.                                )
                      d/b/a Fuji Sushi                               )
                                                                     )
                                                    et al.           )
                           Defendant(s)                              )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) See Rider




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Troy Law, PLLC
                                           John Troy
                                           41-25 Kissena Blvd, Suite 119
                                           Flushing, NY 11355



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT


Date:               6/3/2019                                                                      /S/ P. NEPTUNE
                                                                                          Signature of Clerk or Deputy Clerk
          Case
           Case1:19-cv-05145-AT
                 1:19-cv-05145 Document
                                Document3 4Filed
                                             Filed
                                                 06/02/19
                                                   06/03/19Page
                                                            Page22
                                                                 ofof
                                                                    22



CLL BROTHERS, INC. d/b/a Fuji Sushi
238 W 56th Street, New York, NY 10019

QING CHEN
238 W 56th Street, New York, NY 10019

HORNG BIAU LEE
238 W 56th Street, New York, NY 10019

"JOHN" LIU
238 W 56th Street, New York, NY 10019




                            ZHENGJIAN WANG v.
                    CLL BROTHERS, INC., d/b/a Fuji Sushi, et al.

                                   Summons Rider
